DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of (1) the single BET inhibitor of mivebresib, (2) the single cancer of HR+ breast cancer, and (3) the single endocrine agent of letrozole in the reply filed on June 8, 2022 is acknowledged with appreciation.
	Claims 21-31 read on the elected species.
2.	Accordingly, claims 32 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Non-elected species are also presently withdrawn from consideration, i.e., cancers other than HR+ breast cancer, BET inhibitors other than mivebresib, and endocrine agents other than letrozole are withdrawn.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on October 26, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ettl et al., European Oncology & Haematology 2016, in view of Faivre et al., Cancer Research 2016, as evidenced by the web printout of https://pubchem.ncbi.nlm.nih.gov/compound/71600087 (hereafter referred to as “PubChem”).
	Claim 21 is directed to a method of treating breast cancer or pancreatic cancer, (more specifically breast cancer (claim 26), specifically HR+ breast cancer (claims 27 and 28)), comprising administering an effective amount of palbociclib and a BET inhibitor, (more specifically mivebresib (claim 25)), wherein the method further comprises administering an endocrine agent (claim 29), specifically letrozole (claim 31).  Claim 22 is drawn to claim 21, and further limit wherein the BET inhibitor is a BRD2 inhibitor, a BRD3 inhibitor, a BRD4 inhibitor, or a BRDT inhibitor. Claim 23 is drawn to claim 21 and further limits wherein the BET inhibitor is a BRD4 inhibitor. Claim 24 is drawn to claim 21 and further limits wherein the BET inhibitor is an inhibitor of BRD2 and BRD4.  Claim 30 is drawn to the method of claim 21, and further limits wherein the endocrine agent is an aromatase inhibitor, a selective estrogen receptor downregulator (SERD), or a selective estrogen receptor modulator (SERM).
	Ettl et al. teach that the combination of palbociclib and letrozole (an aromatase inhibitor) demonstrate potent inhibitory activity on Rb phosphorylation and prevents disease progression in hormone positive (HR+) human breast cancer cells (page 175, right column, last paragraph). One skilled in the art would reasonably assume that the combination of palbociclib and letrozole, which demonstrates strong inhibitory effects on Rb phosphorylation in a hormone-dependent human breast cancer cell line would necessarily result in activity against said cancer in a subject, i.e. would achieve an anti-cancer effect.
	As such, Ettl et al. suggest the anticancer activity of the combination of palbociclib and letrozole against HR+ breast cancer in a subject, but do not teach the administration of the BET inhibitor mivebresib. 
	Yet, Faivre et al. teach that “ABBV-075 exhibits broad anti-proliferative activity across cell lines representing ER positive, HER2+, and triple negative breast cancer. Notably, ABBV-075 induced G1 arrest and growth inhibition of breast cancer cell lines regardless of ER or RB status,” [emphasis added]. Faivre et al. suggest the administration of ABBV-075 as a treatment option across the different subtypes of breast cancer (see Abstract). 
	As evidenced by PubChem, ABBV-075 is also known as mivebresib (page 1 under Synonyms), and is a BRD2 and BRD4 inhibitor (page 19 under 10.1 BioAssay Results).

	Thus one skilled in the art would be motivated to combine the BET inhibitor mivebresib with palbociblib and levotrole in a method of treating HR+ positive breast cancer, and would have a reasonable expectation of success in obtaining a combination medicine having an additive effect in the treatment of HR+ breast cancer.
	The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.   	In the instant case, three known compounds which individually demonstrate anticancer activity against hormone-dependent breast cancer could be combined in a composition in order to achieve an additive effect for inhibiting the progression of said breast cancer, with the expected result of a composition suitable for the treatment of hormone-dependent breast cancer. 
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 
	As such, claims 21-31 are prima facie obvious.
	 
Conclusion
7.	Claims 21-33 are present in the application. Claims 32 and 33 are presently withdrawn from consideration as directed to a non-elected invention.  Claims 21-31 are rejected.  No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628

/CRAIG D RICCI/Primary Examiner, Art Unit 1611